





Exhibit 10.1

Execution Version

OPTION AGREEMENT




OPTION AGREEMENT (this “Agreement”), dated as of February 3, 2016 by and between
URANIUM RESOURCES, INC., a Delaware corporation (the “Company”), and ASPIRE
CAPITAL FUND, LLC, an Illinois limited liability company (“Aspire”).
 Capitalized terms used herein and not otherwise defined herein are defined in
Section 7 hereof.




WHEREAS: Aspire wishes to grant to the Company the right for the Company to
require Aspire to enter into a common stock purchase agreement or common stock
purchases agreements, as the case may be, on the term and conditions set forth
in this Agreement.  As consideration for Aspire granting to the Company this
right and for entering into this Agreement, the Company shall issue to Aspire
900,000 shares of common stock, par value $0.001 per share (the “Common Stock”).
 The 900,000 shares of Common Stock to be issued to Aspire hereunder are
referred to herein as the “Commitment Shares.”




NOW THEREFORE, the Company and Aspire hereby agree as follows:




1.

GRANT OF THE OPTION; CONSIDERATION.  




(a)

The Option.  Subject to the terms and conditions set forth in this Agreement,
Aspire hereby grants to the Company the right (the “Option”) at any time(s)
prior to or on April 30, 2017 (the “Expiration Date”), to require Aspire enter
into, with the Company, up to two (2) common stock purchase agreements (each a
“Purchase Agreement”) on the terms and conditions set forth on EXHIBIT A
attached hereto.  The Company may elect to require Aspire to enter into only one
Purchase Agreement or it may elect to require Aspire to enter into two (2)
separate Purchase Agreements in the Company’s sole discretion.  The Company may
elect to enter no Purchase Agreement whatsoever in its sole discretion.
 However, notwithstanding anything herein to the contrary, the aggregate amount
under both Purchase Agreements combined shall not exceed Ten Million Dollars
($10,000,000) (the “Aggregate Amount”).  A Purchase Agreement or Purchase
Agreements, as the case may be, may be for a lesser amount as the Company may
determine in its sole discretion.  Aspire shall enter into a Purchase Agreement
within ten (10) Business Days (or such longer period as the Company may
reasonably request) after the date that Aspire receives a written notice (the
“Option Notice”) to enter into a Purchase Agreement from the Company.  For any
reason or for no reason whatsoever, an Option Notice to Aspire may be revoked by
the Company at any time prior to the parties entering into a Purchase Agreement
without effecting or limiting the Company future rights to give a subsequent
Option Notice to Aspire so long as Aspire is not required to enter into: (i)
more than two (2) Purchase Agreements on or prior to the Expiration Date, (ii)
any Purchase Agreements after the Expiration Date, or (iii) at any time or
times, one or more Purchase Agreements for a combined amount greater than the
Aggregate Amount. Notwithstanding anything herein to the contrary, the Company’s
rights under this Agreement





 







--------------------------------------------------------------------------------







to exercise the Option shall be null and void after April 30, 2017.  An Option
Notice received by Aspire after April 30, 2017 shall be null and void.   

 

(b)

Consideration.  Subject to Section 4(d) hereof, immediately upon the execution
of this Agreement, the Company shall issue to Aspire the Commitment Shares as
consideration for Aspire granting to the Company the Option rights set forth in
this Agreement and for Aspire entering into this Agreement.  Upon issuance of
the Commitment Shares as provided herein, the Company expressly agrees and
acknowledges that the Commitment Shares shall be validly issued and fully paid
and non-assessable.  The Company shall pay any and all transfer, stamp or
similar taxes that may be payable with respect to the issuance and delivery of
any shares of Common Stock to Aspire made under this Agreement.




(c)

Compliance with Principal Market Rules.  Notwithstanding anything in this
Agreement or a Purchase Agreement to the contrary, the Company shall not be
required or permitted to issue, and Aspire shall not be required or permitted to
purchase, any shares of Common Stock under any Purchase Agreement if such
issuance would breach the Company's obligations under the rules or regulations
of the Principal Market.  




2.

BUYER’S REPRESENTATIONS AND WARRANTIES.




Aspire represents and warrants to the Company that as of the date hereof:




(a)

Investment Purpose.  Aspire is entering into this Agreement and acquiring the
Commitment Shares for its own account for investment; provided however, by
making the representations herein, Aspire does not agree to hold any of the
Commitment Shares for any minimum or other specific term.

 

(b)

Accredited Investor Status.  Aspire is an “accredited investor” as that term is
defined in Rule 501(a)(3) of Regulation D under the 1933 Act.




(c)

Reliance on Exemptions.  Aspire understands that the Commitment Shares are being
offered and issued to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and Aspire's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Aspire set forth herein in order to determine the
availability of such exemptions and the eligibility of Aspire to acquire the
Commitment Shares.




(d)

Information.  Aspire has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and issuance of the Commitment Shares that have been reasonably requested
by Aspire, including, without limitation, the SEC Documents (as defined in
Section 3(e) hereof).  Aspire understands that its investment in the Commitment
Shares involves a high degree of risk.  Aspire (i) is able to bear the economic
risk of an investment in the Commitment Shares including a total loss, (ii)





 







--------------------------------------------------------------------------------







has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Commitment Shares and (iii) has had an opportunity to ask questions of and
receive answers from the officers of the Company concerning the financial
condition and business of the Company and other matters related to an investment
in the Commitment Shares.  Neither such inquiries nor any other due diligence
investigations conducted by Aspire or its representatives shall modify, amend or
affect Aspire’s right to rely on the Company’s representations and warranties
contained in Section 3 below.  Aspire has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Commitment Shares.




(e)

No Governmental Review.  Aspire understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Commitment Shares or the fairness
or suitability of the investment in the Commitment Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Commitment
Shares.




(f)

Transfer or Sale.  Aspire understands that: (i) the Commitment Shares have not
been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder or (B) an exemption exists permitting such
shares to be sold, assigned or transferred without such registration; (ii) any
sale of the Commitment Shares made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Commitment Shares under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other person is under any
obligation to register the Commitment Shares under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.




(g)

Organization . Aspire is a limited liability company duly organized and validly
existing in good standing under the laws of the jurisdiction in which it is
organized, and has the requisite organizational power and authority to own its
properties and to carry on its business as now being conducted.




(h)

Validity; Enforcement.  This Agreement has been duly and validly authorized,
executed and delivered on behalf of Aspire and is a valid and binding agreement
of Aspire enforceable against Aspire in accordance with its terms, subject as to
enforceability to (i) general principles of equity and to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and (ii) public policy underlying any law, rule or
regulation (including any federal or state securities law, rule or regulation)
with regards to indemnification, contribution or exculpation. The execution and
delivery of this Agreement by Aspire and the consummation by it of the
transactions contemplated hereby do





 







--------------------------------------------------------------------------------







not conflict with Aspire’s certificate of organization or operating agreement or
similar documents, and do not require further consent or authorization by
Aspire, its managers or its members.




(i)

Residency.  Aspire is a resident of the State of Illinois.




(j)

No Prior Short Selling.  Aspire represents and warrants to the Company that at
no time prior to the date of this Agreement has any of Aspire, its agents,
representatives or affiliates engaged in or effected, in any manner whatsoever,
directly or indirectly, any (i) “short sale” (as such term is defined in Section
242.200 of Regulation SHO of the Commitment Shares Exchange Act of 1934, as
amended (the “1934 Act”)) of the Common Stock or (ii) hedging transaction, which
establishes a net short position with respect to the Common Stock.




3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




The Company represents and warrants to Aspire that as of the date hereof:




(a)

Organization and Qualification.  The Company and its “Subsidiaries” (which for
purposes of this Agreement means any entity in which the Company, directly or
indirectly, owns more than 50% of the voting stock or capital stock or other
similar equity interests) are corporations or limited liability companies duly
organized and validly existing in good standing under the laws of the
jurisdiction in which they are incorporated or organized, and have the requisite
corporate or organizational power and authority to own their properties and to
carry on their business as now being conducted.  Each of the Company and its
Subsidiaries is duly qualified as a foreign corporation or limited liability
company to do business and is in good standing in every jurisdiction in which
its ownership of property or the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing could not reasonably be expected to have a
Material Adverse Effect.  As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on any of: (i) the business, properties,
assets, operations, results of operations or financial condition of the Company
and its Subsidiaries, if any, taken as a whole, or (ii) the authority or ability
of the Company to perform its obligations under this Agreement.




(b)

Authorization; Enforcement; Validity.  (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue the Commitment Shares in accordance with the terms
hereof, (ii) the execution and delivery of this Agreement by the Company and the
performance of the Company’s obligations under this Agreement, including without
limitation, the issuance of the Commitment Shares under this Agreement, have
been duly authorized by the Company’s Board of Directors or duly authorized
committee thereof, do not conflict with the Company’s Certificate of
Incorporation or Bylaws (as defined below), and do not require further consent
or authorization by the Company, its Board of Directors, except as set forth in
this Agreement, or its stockholders , (iii) this Agreement has been duly
executed and delivered by the Company and (iv) this Agreement constitutes the
valid and binding obligations of the Company enforceable





 







--------------------------------------------------------------------------------







against the Company in accordance with its terms, except as such enforceability
may be limited by (y) general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of creditors' rights and remedies and
(z) public policy underlying any law, rule or regulation (including any federal
or states securities law, rule or regulation) with regards to indemnification,
contribution or exculpation .  The Board of Directors of the Company or duly
authorized committee thereof has approved the resolutions (the “Signing
Resolutions”) substantially in the form as delivered to Aspire to authorize this
Agreement and the issuance of the Commitment Shares.  The Signing Resolutions
are valid, in full force and effect and have not been modified or supplemented
in any material respect .  The Company has delivered to Aspire a true and
correct copy of the Signing Resolutions as approved by the Board of Directors of
the Company.  




(c)

Issuance of the Commitment Shares.  The Commitment Shares have been duly
authorized and, upon issuance in accordance with the terms hereof, the
Commitment Shares shall be (i) validly issued, fully paid and non-assessable and
(ii) free from all taxes, liens and charges with respect to the issuance
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock.




(d)

No Conflicts.  The execution and delivery this Agreement by the Company and the
issuance of the Commitment Shares, does and will not (i) result in a violation
of the Certificate of Incorporation , any Certificate of Designations,
Preferences and Rights of any outstanding series of preferred stock of the
Company or the Bylaws or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or result, to the Company’s knowledge, in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of the Principal Market applicable to the Company or any of its Subsidiaries) or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected, except in the case of conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations under clause (ii), which
could not reasonably be expected to result in a Material Adverse Effect.
 Neither the Company nor its Subsidiaries is in violation of any term of or in
default under its Certificate of Incorporation , any Certificate of Designation,
Preferences and Rights of any outstanding series of preferred stock of the
Company or Bylaws or their organizational charter or bylaws, respectively.
 Neither the Company nor any of its Subsidiaries is in violation of any term of
or is in default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its Subsidiaries, except for possible
violations , defaults, terminations or amendments that could not reasonably be
expected to have a Material Adverse Effect.  The business of the Company and its
Subsidiaries is not being conducted, and shall not be conducted, in violation of
any law, ordinance, or regulation of any governmental entity, except for
possible violations, the sanctions for which either individually or in the
aggregate could not reasonably be expected to





 







--------------------------------------------------------------------------------







have a Material Adverse Effect.  Except as specifically contemplated by this
Agreement , reporting obligations under the 1934 Act, or as required under the
1933 Act or applicable state securities laws or the filing of a Listing of
Additional Shares Notification Form with the Principal Market , the Company is
not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency or any regulatory
or self-regulatory agency in order for it to execute, deliver or perform any of
its obligations under or contemplated by this Agreement in accordance with the
terms hereof.  Except for the reporting obligations under the 1934 Act , all
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence shall be obtained or
effected on or prior to the date hereof.  




(e)

SEC Documents; Financial Statements. Since January 1, 2015, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the 1934
Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”).  As of their respective dates (except as they have been correctly
amended), the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC (except as they may have
been properly amended), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  As of their respective dates (except as they
have been properly amended), the financial statements of the Company included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  Except routine
correspondence, such as comment letters and notices of effectiveness in
connection with previously filed registration statements or periodic reports
publicly available on EDGAR, to the Company’s knowledge , the Company or any of
its Subsidiaries are not presently the subject of any inquiry, investigation or
action by the SEC.




(f)

Absence of Certain Changes.  Since September 30, 2015, there has been no
material adverse change in the business, properties, operations, financial
condition or results of operations of the Company or its Subsidiaries taken as a
whole.  For purposes of this Agreement, neither a decrease in cash or cash
equivalents nor losses incurred in the ordinary course of the Company’s business
shall be deemed or considered a material adverse change.  





 







--------------------------------------------------------------------------------







The Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any Bankruptcy Law nor does the Company or
any of its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy or insolvency proceedings.  




(g)

Absence of Litigation. Other than as disclosed in the SEC Documents, t o the
Company’s knowledge, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against the Company, the Common Stock or
any of the Company’s Subsidiaries or any of the Company’s or the Company’s
Subsidiaries’ officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect.




(h)

Acknowledgment Regarding Aspire’s Status.  The Company acknowledges and agrees
that Aspire is acting solely in the capacity of arm’s length investor with
respect to this Agreement and the transactions contemplated hereby.  The Company
further acknowledges that Aspire is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by
Aspire or any of its representatives or agents in connection with this Agreement
and the transactions contemplated hereby is merely incidental to the
transactions contemplated herein.  The Company further represents to Aspire that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives and advisors.




4.

COVENANTS.




(a)

Filing of Form 8-K.  The Company agrees that it shall, within the time required
under the 1934 Act, file a Current Report on Form 8-K disclosing this Agreement.
 




(b)

Blue Sky. The Company shall take such action, if any, as is reasonably necessary
in order to obtain an exemption for or to qualify (i) the sale of the Commitment
Shares to Aspire under this Agreement and (ii) any subsequent sale of the
Commitment Shares by Aspire, in each case, under applicable securities or “Blue
Sky” laws of the states of the United States in such states as is reasonably
requested by Aspire from time to time, and shall provide evidence of any such
action so taken to Aspire.




(c)

Listing.  The Company shall promptly secure the listing of all of the Commitment
Shares upon each national securities exchange and automated quotation system
that requires an application by the Company for listing , if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and shall maintain such listing , so long as any other shares of Common Stock
shall be so listed.  The Company shall use its commercially reasonable efforts
to maintain the Common Stock’s listing on the Principal Market.  The Company
shall pay all fees and expenses in connection with satisfying its obligations
under this Section.








 







--------------------------------------------------------------------------------







(d)

Issuance of Commitment Shares.  Immediately upon the execution of this
Agreement, the Company shall issue to Aspire as consideration for Aspire
entering into this Agreement, the Commitment Shares.  The Commitment Shares
shall be issued in certificated form and (subject to Section 5 hereof) shall
bear the following restrictive legend (and no other restrictive legend):




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.




5.

TRANSFER AGENT INSTRUCTIONS.




The Company shall issue irrevocable instructions to the Transfer Agent, and any
subsequent transfer agent, to issue Common Stock in the name of Aspire for the
Commitment Shares (the “Irrevocable Transfer Agent Instructions”).  The Company
warrants to Aspire that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5, will be given by the Company to the
Transfer Agent with respect to the Commitment Shares and the Commitment Shares
shall otherwise be freely transferable on the books and records of the Company
as and to the extent provided in this Agreement.




6.

INDEMNIFICATION.  




In consideration of Aspire’s execution and delivery of is Agreement and
acquiring the Commitment Shares hereunder and in addition to all of the
Company’s other obligations under this Agreement, the Company shall defend,
protect, indemnify and hold harmless Aspire and all of its affiliates, members ,
officers, directors, and employees, and any of the foregoing person’s agents or
other representatives (including, without limitation, those retained in
connection with the transactions contemplated by this Agreement) (collectively,
the “Indemnitees”) from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Indemnitee is
a party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Company in this Agreement or any other certificate,
instrument or document contemplated hereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in this Agreement or any other
certificate, instrument or document contemplated hereby, or (c) any cause of





 







--------------------------------------------------------------------------------







action, suit or claim brought or made against such Indemnitee and arising out of
or resulting from the execution, delivery, performance or enforcement of this
Agreement or any other certificate, instrument or  document contemplated hereby,
other than with respect to Indemnified Liabilities which directly and primarily
result from (A) a breach of any of Aspire’s representations and warranties,
covenants or agreements contained in this Agreement, or (B) the gross
negligence, bad faith or willful misconduct of Aspire or any other Indemnitee.
 To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.




7.

CERTAIN DEFINED TERMS.  




For purposes of this Agreement, the following terms shall have the following
meanings:




(a)

“1933 Act” means the Securities Act of 1933, as amended.




(b)

“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.




(c)

“Business Day” means any day on which the Principal Market is open for trading
during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern Time),
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.




(d)

“Person” means an individual or entity including any limited liability company,
a partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.




(e)

“Principal Market” means the NASDAQ Capital Market.




(f)

“SEC” means the United States Securities and Exchange Commission.




(g)

“Transfer Agent” means the transfer agent of the Company as set forth in Section
8(f) hereof or such other person who is then serving as the transfer agent for
the Company in respect of the Common Stock.




 8.

MISCELLANEOUS.




(a)

Governing Law; Jurisdiction; Jury Trial.  The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders.  All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Illinois, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdictions) that would cause the application of the laws of any





 







--------------------------------------------------------------------------------







jurisdictions other than the State of Illinois.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of Chicago, for the adjudication of any dispute hereunder or in
connection herewith, or with the transactions contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
 EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTIONS
CONTEMPLATED HEREBY.




(b)

Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction) signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or pdf (or other electronic
reproduction) signature.




(c)

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.




(d)

Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.




(e)

Entire Agreement.  This Agreement supersedes all other prior oral or written
agreements between Aspire, the Company, their affiliates and persons acting on
their behalf with respect to the matters discussed herein, and this Agreement
and the documents and instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor Aspire makes any representation, warranty, covenant or undertaking
with respect to such matters.  The Company acknowledges and agrees that is has
not relied on, in any manner whatsoever, any representations or statements,
written or oral, other than as expressly set forth in this Agreement.








 







--------------------------------------------------------------------------------







(f)

Notices.  Any notices, consents or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) upon receipt, when sent by electronic message (provided the recipient
responds to the message and confirmation of both electronic messages are kept on
file by the sending party); or (iv) one (1) Business Day after timely deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:




If to the Company:

Uranium Resources, Inc.

6950 South Potomac Street, Suite 300

Centennial, CO 80112

Telephone:

303-531-0470

Facsimile:

303-531-0519

Attention:

Christopher M. Jones, CEO

Email:

cjones@uraniumresources.com




With a copy (which shall not constitute notice) to:

Hogan Lovells US LLP 
One Tabor Center, Suite 1500 
1200 Seventeenth Street 
Denver, CO 80202 
Telephone:

303-454-2449 
Facsimile:

303-899-7333 
Attention:

David Crandall 
Email:

david.crandall@hoganlovells.com




If to Aspire:

Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

Telephone:

312-658-0400

Facsimile:

312-658-4005

Attention:

Steven G. Martin

Email:

smartin@aspirecapital.com




With a copy to (which shall not constitute delivery to Aspire):

Morrison & Foerster LLP

2000 Pennsylvania Avenue, NW, Suite 6000

Washington, DC 20006

Telephone:

202-778-1611

Facsimile:

202-887-0763





 







--------------------------------------------------------------------------------







Attention:

Martin P. Dunn, Esq.

Email:

mdunn@mofo.com







If to the Transfer Agent:

Computershare Trust Company

480 Washington Blvd.

Jersey City, NJ 07310

Telephone:

201-680-3695

Facsimile:

201-680-4606

Attention:

Maura Stanley

Email:

Maura.Stanley@computershare.com




or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party one (1) Business Day prior to the effectiveness of such change.
 Written confirmation of receipt (A) given by the recipient of such notice,
consent or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, and recipient
facsimile number, (C) electronically generated by the sender’s electronic mail
containing the time, date and recipient email address or (D) provided by a
nationally recognized overnight delivery service, shall be rebuttable evidence
of receipt in accordance with clause (i), (ii), (iii) or (iv) above,
respectively.




(g)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.  The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of Aspire, including by merger or consolidation.
 Aspire may not assign its rights or obligations under this Agreement.




(h)

No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.




(i)

Publicity.  Aspire shall have the right to approve before issuance any press
release, SEC filing or any other public disclosure made by or on behalf of the
Company whatsoever with respect to, in any manner, Aspire, or any aspect of this
Agreement or the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of Aspire, to make any
press release or other public disclosure (including any filings with the SEC)
with respect to such transactions as is required by applicable law and
regulations so long as the Company and its counsel consult with Aspire in
connection with any such press release or other public disclosure at least one
(1) Business Day prior to its release.  Aspire must be provided with a copy
thereof at least one (1) Business Day prior to any release or use by the Company
thereof.  








 







--------------------------------------------------------------------------------







(j)

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.




(k)

Survival.  The representations and warranties of the Company and Aspire
contained in Sections 2, 3 and 5 hereof, the indemnification provisions set
forth in Section 6 hereof and the agreements and covenants set forth in Sections
4 and 8 hereof, shall survive the execution of this Agreement and the
transactions contemplated herein or any termination of this Agreement.  




(l)

No Financial Advisor, Placement Agent, Broker or Finder.  The Company represents
and warrants to Aspire that it has not engaged any financial advisor, placement
agent, broker or finder in connection with the transactions contemplated hereby.
 Aspire represents and warrants to the Company that it has not engaged any
financial advisor, placement agent, broker or finder in connection with the
transactions contemplated hereby.  Each party shall be responsible for the
payment of any fees or commissions, if any, of any financial advisor, placement
agent, broker or finder engaged by such party relating to or arising out of the
transactions contemplated hereby.  Each party shall pay, and hold the other
party harmless against, any liability, loss or expense (including, without
limitation, attorneys' fees and out of pocket expenses) arising in connection
with any such claim.




(m)

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.




(n)

Failure or Indulgence Not Waiver.  No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.







*     *     *     *     *





 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Aspire and the Company have caused this Option Agreement to
be duly executed as of the date first written above.










THE COMPANY:




URANIUM RESOURCES, INC.







By: /s/ Christopher M. Jones                          

Name:  Christopher M. Jones

Title:  Chief Executive Officer







BUYER:




ASPIRE CAPITAL FUND, LLC

BY: ASPIRE CAPITAL PARTNERS, LLC

BY: SGM HOLDINGS CORP.







By: /s/ Steven G. Martin                                    

Name:  Steven G. Martin

Title:  President










 





 





